                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                             Case No. 3:20-cv-00250-MOC-DSC

    United State Fire Insurance Company,

                  Plaintiff,
                                                                  ORDER ON
    v.                                                      JOINT MOTION TO STAY

    Doug Huffstetler, John Graham Alexander,
    Hope Alexander, and Wendy Pullen as
    Personal Representative of the Estate of Eddie
    Pullen,

                  Defendants.


          THIS CAUSE being heard by the Court on the parties’ Joint Motion to Stay, for an order

staying the present action pending the consummation of the settlement reached by the parties in

this action through execution of a global settlement agreement and release in this action and the

Underlying Lawsuits1 as well as completion of the court approval process in Mecklenburg County

Superior Court of the settlement of the wrongful death claims asserted by the Pullen Estate against

Defendant Huffstetler in the Wrongful Death Action (if needed);

          AND IT APPEARING in the interest of efficiency as well as economy of time and effort

for the Court that good cause exists for staying the present action pending the consummation of

the settlement reached by the parties in this action through execution of a global settlement




1 “John Graham Alexander and Hope Alexander v. Jacob Alexander Kanburoglu, individually and
in his official capacity, Doug Huffstetler, individually and in his official capacity, and the City of
Belmont,” No. 18-CVS-3087, Gaston County, North Carolina (the “Alexander Action”) and
“Wendy Pullen, as Personal Representative of the Estate of Eddie Ray Pullen, Deceased v.
Doug Huffstetler,” No. 20-CVS-853, Mecklenburg County, NC (the “Wrongful Death Action”),
are collectively referred to herein as the “Underlying Lawsuits”.


         Case 3:20-cv-00250-MOC-DSC Document 27 Filed 07/29/21 Page 1 of 3
agreement and release in this action and the Underlying Lawsuits2 as well as completion of

the court approval in Mecklenburg County Superior Court of the settlement of the wrongful death

claims asserted by the Pullen Estate against Defendant Huffstetler in the Wrongful Death Action

(if needed), and that the Motion should be allowed;

       IT IS THEREFORE ORDERED that the present action is stayed pending

the the consummation of the settlement reached by the parties in this action through execution of

a global settlement agreement and release in this action and the Underlying Lawsuits3 as well as

completion of the court approval process of the settlement of the wrongful death claims asserted

by the Pullen Estate against Defendant Huffstetler in the Wrongful Death Action (if needed). The

parties are ORDERED to submit a status report to this Court every sixty days during the pendency

of the stay in the present action in order to keep the Court apprised of the status of the

consummation of the settlement and court approval process. It is further ORDERED that within

thirty days of full execution of the global settlement agreement and release in this action and the

Underlying Lawsuits and completion of the court approval process (if needed), the parties shall

notify this Court and file a Stipulation of Dismissal.




2 “John Graham Alexander and Hope Alexander v. Jacob Alexander Kanburoglu, individually and
in his official capacity, Doug Huffstetler, individually and in his official capacity, and the City of
Belmont,” No. 18-CVS-3087, Gaston County, North Carolina (the “Alexander Action”) and
“Wendy Pullen, as Personal Representative of the Estate of Eddie Ray Pullen, Deceased v.
Doug Huffstetler,” No. 20-CVS-853, Mecklenburg County, NC (the “Wrongful Death Action”),
are collectively referred to herein as the “Underlying Lawsuits”.
3 “John Graham Alexander and Hope Alexander v. Jacob Alexander Kanburoglu, individually and

in his official capacity, Doug Huffstetler, individually and in his official capacity, and the City of
Belmont,” No. 18-CVS-3087, Gaston County, North Carolina (the “Alexander Action”) and
“Wendy Pullen, as Personal Representative of the Estate of Eddie Ray Pullen, Deceased v.
Doug Huffstetler,” No. 20-CVS-853, Mecklenburg County, NC (the “Wrongful Death Action”),
are collectively referred to herein as the “Underlying Lawsuits”.
                                                  2

      Case 3:20-cv-00250-MOC-DSC Document 27 Filed 07/29/21 Page 2 of 3
SO ORDERED.
                    Signed: July 29, 2021




                                    3

Case 3:20-cv-00250-MOC-DSC Document 27 Filed 07/29/21 Page 3 of 3
